DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     PAMELA GIVANS-DENSON,
                           Appellant,

                                    v.

               FORD MOTOR CREDIT COMPANY, LLC,
                 a foreign limited liability company,
                               Appellee.

                              No. 4D17-101

                         [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit;
Broward County; Michael L. Gates and Thomas M. Lynch, IV, Judges; L.T.
Case No. 15-018987 CACE 05.

  Catherine A. Riggins, Miami, for appellant.

   Thomas A. Valdez and Karen M. Shimonsky of Quintairos, Prieto, Wood
& Boyer, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.